UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                       No. 13-2535


                                           USA

                                             v.

                                  RONALD HALPERN
                                                               Appellant


                                 (W.D. Pa 2-10-cr-00014)



                      SUR PETITION FOR PANEL REHEARING



Present: Fuentes, Jordan, and Shwartz, Circuit Judges

              The petition for rehearing filed by the Estate of Ronald Halpern, appellant

in the above-entitled case having been submitted to the judges who participated in the

decision of this Court, it is hereby O R D E R E D that the petition for rehearing by the

panel is granted.

              It is further O R D E R E D that the Court’s order dated 1/29/14 is hereby

vacated and the matter shall be referred to a merits panel.

                                                  BY THE COURT,

                                                  s/ Julio M. Fuentes
                                                  Circuit Judge
Dated: March 11, 2014
CJG/cc:   Rebecca R. Haywood, Esq.
          Michael L. Ivory, Esq.
          Brett G. Sweitzer, Esq.